— Judgment unanimously affirmed. Memorandum: On appeal from a judgment entered upon a jury verdict convicting defendant of first degree rape and related crimes, defendant argues that the court’s charge and the ineffective assistance of his trial counsel deprived him of a fair trial. There is no merit to either claim. Since defendant neither requested an alibi charge nor objected to the court’s failure to so charge, he has not preserved the issue for review and reversal is not required in the interest of justice (see, People v Hale, 124 AD2d 1025, lv denied 69 NY2d 881). The court did not unfairly marshall the evidence and, although it did improperly refer to the "equally balanced” scales of justice (see, People v Fox, 72 AD2d 146, 147), we find from a reading of the entire charge that the court properly instructed the jury on the burden of proof and in all other respects (see, People v Man Lee Lo, 118 AD2d 225, 232; People v Cohen, 61 AD2d 929). We also conclude that on this record defendant received meaningful representation of counsel (see, People v Baldi, 54 NY2d 137). (Appeal from judgment of Monroe County Court, Bergin, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.